 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    TERESA HESTEKIN

           Plaintiff,
                                                          Case No. 17-cv-869-wmc
      v.

    FRED BELAY, THE TOWN OF UNION,
    BEKAH WEITZ, THE EAU CLAIRE
    COUNTY HUMANE SOCIETY,
    JODI S. BOHL, CYNTHIA MATHER,
    and EAU CLAIRE ANIMAL HOSPITAL,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Fred Belay, The Town of Union, Bekah Weitz, The Eau Claire County

Humane Society, Jodi S. Bohl, Cynthia Mather, and Eau Claire Animal Hospital

against plaintiff Teresa Hestekin dismissing this case.




           s/ K. Frederickson, Deputy Clerk                    March 25, 2019
           Peter Oppeneer, Clerk of Court                         Date




 
